                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF WISCONSIN


RAYMOND COLLINS,

                      Petitioner,

               v.                                           Case No. 21-C-26

DYLON RADTKE,

                      Respondent.


                                     SCREENING ORDER


       On January 7, 2021, Petitioner Raymond Collins, who is currently incarcerated at Green

Bay Correctional Institution (GBCI), filed a petition for writ of habeas corpus pursuant to

28 U.S.C. § 2254. Almost forty years ago, Petitioner was convicted in Milwaukee County Circuit

Court of endangering safety, homicide, attempted homicide, and seven counts of armed robbery.

In his petition, Collins alleges that his state court conviction and accompanying sentence violated

the U.S. Constitution and constitutes false imprisonment in violation of Wis. Stat. § 940.30. He

alleges that an arrest warrant was issued, and his parole and probation were revoked by hearing

examiner Donald Schneider, but that he was never granted a revocation hearing before a magistrate

judge prior to being reincarcerated in violation of state and federal law. Pet. at 6–7. He further

asserts that he was not given proper notice of a revocation hearing and did not waive his right to

such a hearing. Id. at 9. He asserts that, although he directly appealed the judgment, he does not

know when he filed his appeal or petition for review with the Wisconsin Supreme Court. Id. at 3.

       I must give the case prompt initial consideration pursuant to Rule 4 of the Rules Governing

§ 2254 Cases, which reads:




          Case 1:21-cv-00026-WCG Filed 03/16/21 Page 1 of 4 Document 6
       If it plainly appears from the face of the petition and any attached exhibits that the
       petitioner is not entitled to relief in the district court, the judge must dismiss the
       petition and direct the clerk to notify the petitioner. If the petition is not dismissed,
       the judge must order the respondent to file an answer, motion, or other response
       within a fixed time . . . .

Rule 4, Rules Governing § 2254 Cases. During my initial review of habeas petitions, I look to see

whether the petitioner has set forth cognizable constitutional or federal law claims and exhausted

available state court remedies.

       At the outset, it appears that to the extent Collins is challenging his underlying convictions,

this is a second or subsequent petition within the meaning of 28 U.S.C. § 2244(b). The Court

dismissed a previous petition under 28 U.S.C. § 2254 as untimely in Case No. 19-CV-1787 on

January 9, 2020. Under § 2244(b)(3)(A), “[b]efore a second or successive application permitted

by this section is filed in the district court, the applicant shall move in the appropriate court of

appeals for an order authorizing the district court to consider the application.” Because Collins

has not obtained leave of the court of appeals to file a second petition, this Court is without

jurisdiction to consider any challenge to the underlying convictions. However, to the extent

Collins is challenging a revocation of parole, it is possible he has a cognizable federal claim,

assuming his petition is timely, and he has exhausted his state court remedies.

       An application for writ of habeas corpus from a person in state custody shall not be granted

unless it appears that the applicant has exhausted state remedies or there is no available state

corrective process or circumstances exist that render such process ineffective to protect the

applicant’s rights. 28 U.S.C. § 2254(b)(1). To exhaust a claim, the petitioner must provide the

state courts with a full and fair opportunity to review his claims. O’Sullivan v. Boerckel, 526 U.S.

838, 845 (1999). A specific claim is not considered exhausted if the petitioner “has the right under

the law of the State to raise, by any available procedure, the question presented.” 28 U.S.C.

                                                  2


          Case 1:21-cv-00026-WCG Filed 03/16/21 Page 2 of 4 Document 6
§ 2254(c). This requires the petitioner to appeal adverse state court decisions all the way to the

state supreme court when doing so is part of the ordinary appellate review procedure in that state.

O’Sullivan, 526 U.S. at 847. The doctrine of exhaustion allows state courts the “initial opportunity

to pass on and correct alleged violations of its prisoners’ federal rights.” Wilwording v. Swenson,

404 U.S. 249, 250 (1971) (internal quotation marks omitted).

       Although Collins asserts that he appealed the judgment and petitioned the state supreme

court for review, he has provided no specific information on those actions. The case is so old that

a search of the Wisconsin Circuit Court Access (WCCA) website provides only partial

information. The WCCA record for his case (1979CF004752) shows that he has been incarcerated

at GBCI since at least November 2018, and an order denying his motion for a revocation hearing

was filed in the Circuit Court for Milwaukee County on March 2020, but it does not show any

administrative or judicial appeals from that decision. Therefore, it does not appear that Collins

has exhausted his state court remedies with respect to his parole revocation. In order to proceed,

Collins must either establish that he has in fact provided the state courts a full and fair opportunity

to address his claim, which means he has asserted that claim in state court and sought review in

the Wisconsin Court of Appeals and Supreme Court, or that there exists cause and prejudice for

his failure to do so. Absent such a showing, Collins cannot proceed in federal court, and his case

will be dismissed, or if the one-year limitations period for § 2254 petitions has almost run, stayed

until such time as he fully exhausts his state court remedies. See Rhines v. Weber, 544 U.S. 269

(2005). However, before dismissing a habeas application for failing to exhaust, a court must grant

the petitioner fair notice and afford him an opportunity to present his position. Day v. McDonough,

547 U.S. 198 (2006).




                                                  3


          Case 1:21-cv-00026-WCG Filed 03/16/21 Page 3 of 4 Document 6
       IT IS THEREFORE ORDERED that within 30 days of the date of this order, Collins

shall show cause, if any, why his application for relief under § 2254 is neither time-barred nor

barred due to his failure to exhaust state remedies. If Collins fails to respond within 30 days, his

petition will be dismissed.

       IT IS FURTHER ORDERED that, pursuant to the Prisoner E-Filing Program, Collins

shall submit all correspondence and case filings to institution staff, who will scan and e-mail

documents to the Court. The Prisoner E-Filing Program is in effect at Columbia Correctional

Institution, Dodge Correctional Institution, Green Bay Correctional Institution, Oshkosh

Correctional Institution, Waupun Correctional Institution, and Wisconsin Secure Program Facility.

If Collins is no longer incarcerated at a Prisoner E-Filing Program institution, he will be required

to submit all correspondence and legal material to:

                              Honorable William C. Griesbach
                              c/o Office of the Clerk
                              United States District Court
                              Eastern District of Wisconsin
                              125 S. Jefferson Street, Suite 102
                              Green Bay, WI 54301

PLEASE DO NOT MAIL ANYTHING DIRECTLY TO THE COURT’S CHAMBERS. It will

only delay the processing of the matter.

       Because Petitioner’s filings will be electronically scanned and entered on the docket upon

receipt by the clerk, Petitioner need not mail to counsel for the respondent copies of documents

sent to the Court.

       Dated at Green Bay, Wisconsin this 16th day of March, 2021.

                                                      s/ William C. Griesbach
                                                      William C. Griesbach
                                                      United States District Judge



                                                 4


          Case 1:21-cv-00026-WCG Filed 03/16/21 Page 4 of 4 Document 6
